                                         Case 2:19-cv-00824-GMN-EJY Document 63 Filed 09/19/19 Page 1 of 7



                                     1   JEROME R. BOWEN, ESQ.
                                         Nevada Bar No. 4540
                                     2
                                         BOWEN LAW OFFICES
                                     3   9960 W. Cheyenne Avenue, Suite 250
                                         Las Vegas, Nevada 89129
                                     4   (702) 240-5191; Fax (702)240-5797
                                         twilcox@lvlawfirm.com
                                     5
                                         Counsel for respondents
                                     6   Jerome R. Bowen & Brandon J. Trout

                                     7
                                                                  UNITED STATES DISTRICT COURT
                                     8
                                     9                                    DISTRICT OF NEVADA

                                    10                                             ***
(702) 240-5191 Fax (702) 240-5797




                                    11
 9960 W. Cheyenne Ave., Suite 250




                                                                                         Case No.: 2:19-cv-00824-GMN-EJY
                                           LATONIA SMITH,
    BOWEN LAW OFFICES




                                    12
     Las Vegas, Nevada 89129




                                                                                         NON-PARTIES’, JEROME BOWEN and
        Conquistador Plaza




                                    13                           Plaintiff,              BRANDON TROUT, RESPONSE TO
                                               vs.                                       PLAINTIFF’S MOTION TO HOLD
                                    14                                                   BRANDON TROUT AND JEROME BOWEN
                                           FENNEMORE CRAIG,                              IN CONTEMPT; MOTION TO COMPEL
                                    15                                                   BRANDON TROUT AND JEROME BOWEN
                                                                Defendant.
                                                                                         TO ATTEND DEPOSITION
                                    16
                                    17
                                    18
                                                Non-parties, JEROME BOWEN and BRANDON TROUT, hereby submit this Response to
                                    19
                                         Plaintiff’s Motion to Hold Brandon Trout and Jerome Bowen in Contempt and Motion to Compel
                                    20
                                    21   Brandon Trout and Jerome Bowen to Attend Deposition (ECF 53 and 54).

                                    22   ///
                                    23
                                         ///
                                    24
                                         ///
                                    25
                                         ///
                                    26
                                    27   ///

                                    28   ///
                                         Case 2:19-cv-00824-GMN-EJY Document 63 Filed 09/19/19 Page 2 of 7



                                     1           As set forth herein and in Non-parties’, Jerome Bowen and Brandon Trout (“Bowen” and
                                     2
                                         “Trout”), Motion to Quash Subpoena and/or Motion for Protective Order (ECF 52) the subpoenas
                                     3
                                         served upon these non-parties violate Fed R. Civ. P. 45(d)(3)(A)(i), (iii) and (iv). Thus, Bowen’s
                                     4
                                         and Trout’s Motion to Quash Subpoena and/or Motion for Protective Order must be granted and
                                     5
                                     6   Plaintiff’s Motion to Hold in Contempt and Motion to Compel must be denied.

                                     7           This Response is made and based on the following memorandum of points and authorities
                                     8   and the pleadings and papers on file herein, as well as any oral argument presented at the hearing of
                                     9
                                         this matter
                                    10
                                                 DATED this 19th day of September, 2019.
(702) 240-5191 Fax (702) 240-5797




                                    11
 9960 W. Cheyenne Ave., Suite 250




                                                                                               BOWEN LAW OFFICES
    BOWEN LAW OFFICES




                                    12
     Las Vegas, Nevada 89129
        Conquistador Plaza




                                    13                                                          /s/ Jerome R. Bowen, Esq.
                                                                                               JEROME R. BOWEN, ESQ.
                                    14                                                         Nevada Bar No. 4540
                                                                                               Attorneys for Non-Parties
                                    15
                                                                                               Bowen and Trout
                                    16
                                                                                          I.
                                    17
                                                                       INTRODUCTION & SALIENT FACTS
                                    18
                                    19           The day after Non-Parties, Bowen and Trout, filed their Motion to Quash Subpoena and/or

                                    20   Motion for Protective Order (ECF 52), Plaintiff filed her Motion (ECF 53/54) misrepresenting to the
                                    21
                                         Court that “[a]s of this date, neither subject [Bowen and/or Trout] has moved for a protective
                                    22
                                         order....” See Plaintiff’s Motion for Contempt filed September 5, 2019. In advance of filing the
                                    23
                                         Motion, Trout had sent an email on or about August 29, 2019 to Plaintiff objecting to the subpoenas
                                    24
                                    25   and requesting a meet and confer time. No response from Plaintiff was made to said email.1 Non-

                                    26   party Bowen was served on Sunday, September 1, 2019 (i.e., one business day before the requested
                                    27
                                    28    1
                                              See Exhibit 5 to Non-parties Motion (ECF 52)

                                                                                     Page 2 of 7
                                         Case 2:19-cv-00824-GMN-EJY Document 63 Filed 09/19/19 Page 3 of 7



                                     1   deposition) while presiding over a church service and congregation. The Plaintiff’s subpoena for
                                     2
                                         Bowen to appear for deposition to testify and produce documentation was scheduled for Wednesday,
                                     3
                                         September 4, 2019 at 8:00 a.m. Given the lack of response of Plaintiff to the Trout email and the
                                     4
                                         September 2, 2019 Labor Day holiday, there was no time prior to the Trout and Bowen depositions
                                     5
                                     6   of September 3, 2019 and September 4, 2019 to file the Motion to Quash. Thus, Non-parties’

                                     7   Motion to Quash was timely filed.
                                     8            Plaintiff alleges that defense counsel in the matter contacted Bowen and Trout to “warn” that
                                     9
                                         subpoenas were being served. This is false. In addition, Plaintiff alleges that Bowen and Trout were
                                    10
                                         evading service since they were unavailable and had to be served at alternative locations. Again, the
(702) 240-5191 Fax (702) 240-5797




                                    11
 9960 W. Cheyenne Ave., Suite 250




                                         Plaintiff’s representation is false. Bowen and Trout do not take these accusations lightly as they
    BOWEN LAW OFFICES




                                    12
     Las Vegas, Nevada 89129
        Conquistador Plaza




                                    13   practice law for a living. In fact, non-party Trout was already deposed in Plaintiff’s mother’s matter

                                    14   (Ms. Peruzar’s state court case) on August 2, 2019.2 As such, it is firmly believed that Plaintiff
                                    15
                                         Latonia Smith would attempt to ask Trout many of the questions already asked in order to simply
                                    16
                                         engage in harassment of the witness if she is allowed to proceed with the requested discovery.
                                    17
                                                                                             II.
                                    18
                                    19                                                ARGUMENT

                                    20   A.       Non-Parties Bowen and Trout Have Established The Court Should Quash the
                                                  Subpoenas
                                    21
                                    22            Here, Plaintiff seek to take the deposition of non-parties, specifically the brief prior attorneys

                                    23   of her mother, Ms. Peruzar. Depositions of counsel are disfavored. See In Re County of Orange, 208
                                    24
                                         B.R. 117 (Bkrtcy. S.D.N.Y. 1997)(citing 2nd and 8th Circuit cases). Courts will generally permit
                                    25
                                         the deposition of opposing counsel upon showing that alternative discovery avenues have been
                                    26
                                    27
                                    28    2
                                              See Exhibit 6 to Non-parties Motion (ECF 52)

                                                                                        Page 3 of 7
                                         Case 2:19-cv-00824-GMN-EJY Document 63 Filed 09/19/19 Page 4 of 7



                                     1   exhausted or proven impracticable, the information sought is relevant and non-privileged, and the
                                     2
                                         information is crucial to the preparation of the case. See United States v. Yonkers Board of Educ.,
                                     3
                                         946 F.2d 180, 185 (2d Cir. 1991).
                                     4
                                                 Under the circumstances, the Plaintiff’s motivation for deposing the Bowen and Trout is pure
                                     5
                                     6   harassment and improper at best. Furthermore, the Plaintiff has failed to make any showing of good

                                     7   cause and/or relevance, let alone sufficient showing, of its need to depose Bowen and Trout for
                                     8   purposes of her case. As such, it is apparent that the Plaintiff is endeavoring to engage in a tactic
                                     9
                                         to humiliate, oppress and/or harass the proposed deponents by undertaking unnecessary and
                                    10
                                         improper discovery. In fact, the Plaintiff’s actions fly directly in the face of public policy and legal.
(702) 240-5191 Fax (702) 240-5797




                                    11
 9960 W. Cheyenne Ave., Suite 250




                                                 Plaintiff has not demonstrated that she has made efforts to seek alternative discovery.
    BOWEN LAW OFFICES




                                    12
     Las Vegas, Nevada 89129
        Conquistador Plaza




                                    13   Plaintiff has hardly “exhausted all alternative discovery avenues” and alternative avenues are not

                                    14   impracticable. Further, Plaintiff in her moving papers sets forth no showing of why she believes the
                                    15
                                         depositions are relevant and/or what she expects the deposition testimony to show. It is clear, that
                                    16
                                         the discovery is some sort of a trumped-up effort to inflict as much harassment upon the Bowen and
                                    17
                                         Trout, for example in a vindictive nature. The attempt to further subject Trout to another deposition
                                    18
                                    19   which will likely be a repeat of the first harassing deposition in the other matter, is evidence of this

                                    20   fact. As such, there is simply no good cause or justified reason to depose Bowen or Trout.
                                    21
                                         Moreover, as counsel for Ms. Peruzar for only several weeks, any substantive inquiry would be
                                    22
                                         protected by the attorney-client privilege or attorney work product doctrine.
                                    23
                                                 Nevertheless, the Motion to Quash was timely made and Plaintiff’s service of the Subpoenas
                                    24
                                    25   are not in compliance with Fed R. Civ. P. 45(d)(3)(A). The Rule requires a subpoena to be quashed

                                    26   when it:
                                    27                           (i)     fails to allow a reasonable time to comply;
                                    28                           ...

                                                                                       Page 4 of 7
                                         Case 2:19-cv-00824-GMN-EJY Document 63 Filed 09/19/19 Page 5 of 7



                                     1                          (iii)   requires disclosure of privileged or other protected matter, if no
                                                                        exception or waiver applies; or
                                     2
                                                                (iv)    subjects a person to undue burden.
                                     3
                                     4          Here, the Subpoenas fail to allow reasonable time to comply as the depositions were set for
                                     5   September 3 and 4, 2019 respectively. Further, Bowen and Trout are practicing attorneys with
                                     6
                                         many existing deadlines and commitments which are set months in advance.                 Under the
                                     7
                                         circumstances, Plaintiff’s actions are inappropriate, unneeded, and unduly burdensome/prejudicial
                                     8
                                     9   to Bowen and Trout.

                                    10          Jerome Bowen and Brandon Trout, are non-parties to the underlying litigation. The
(702) 240-5191 Fax (702) 240-5797




                                    11
 9960 W. Cheyenne Ave., Suite 250




                                         information requested to be testified to and/or produced via the subpoenas is protected by the
    BOWEN LAW OFFICES




                                    12
     Las Vegas, Nevada 89129




                                         attorney-client privilege and work product doctrine as it relates to the brief representation of the
        Conquistador Plaza




                                    13
                                         Plaintiff’s mother in Case No. A-18-784032-C, also a non-party to the underlying suit. The
                                    14
                                    15   subpoena seeks to obtain information regarding Bowen Law Office’s confidential research, work

                                    16   product, mental impressions, proprietary procedures and/or company information. This is

                                    17   inappropriate and in direct violation of Fed. R. Civ. P. 45(d)(3)(A)(iii) and (iv). Thus, this
                                    18
                                         Honorable Court should quash the Subpoenas and disallow the depositions from proceeding forward.
                                    19
                                         B.     Bowen’s and Trout’s Motion for Protective Order Should be Granted and Neither
                                    20          Should Not Be Compelled to Produce Documents or Tangible Items
                                    21
                                                A non-party may respond to a subpoena duces tecum with a timely written objection, which
                                    22
                                         qualifies as an adequate excuse for noncompliance. See Forsythe v. Brown, 281 F.R.D. 577
                                    23
                                         (D.Nev.2012)(holding that a non-party may respond to a subpoena duces tecum with a written
                                    24
                                    25   objection). “Timely written objections to a subpoena in accordance with Rule 45(c)(2)(B) qualify

                                    26   as an ‘adequate excuse’ for noncompliance.” Genx, 2018 WL 577485, at *9; citing In re Plise, supra;
                                    27   DeGeer v. Gillis, 755 F. Supp. 2d 909, 930 (N.D. III. 2010); and In re Exxon Valdez, 142 F.R.D.
                                    28

                                                                                    Page 5 of 7
                                         Case 2:19-cv-00824-GMN-EJY Document 63 Filed 09/19/19 Page 6 of 7



                                     1   380, 385 (D.C. 1992). “When a nonparty raises timely objections to the subpoenas, the
                                     2
                                         nonparty is not required to produce documents, or even search for them, until the
                                     3
                                         propounding party obtains an order to produce documents ... [or] directing compliance.”
                                     4
                                         Genx, supra; citing Pennwalt Corp v. Durand-Wayland, Inc., 708 F.2d 492, 494 & n.5 (9th cir. 1983);
                                     5
                                     6   and In re Plise, 506 B.R. at 878; DeGeer, 755 F. Supp. 2d at 930. [emphasis added]. Notwithstanding

                                     7   the foregoing, as noted above, on August 29, 2019, non-party Trout sent an email objection to his
                                     8   subpoena with no response and Non-parties’ Bowen and Trout filed a Motion to Quash objecting
                                     9
                                         to their subpoenaed appearances and the command to produce documents.
                                    10
                                                 In addition, Bowen and Trout are not intending to waive the existing privilege or doctrine.
(702) 240-5191 Fax (702) 240-5797




                                    11
 9960 W. Cheyenne Ave., Suite 250




                                         Montgomery v. eTreppid Technologies, LLC, 548 F. Supp.2d 1175, 1177 (D. Nev. 2008)(“Only the
    BOWEN LAW OFFICES




                                    12
     Las Vegas, Nevada 89129
        Conquistador Plaza




                                    13   holders of the attorney-client privilege, may waive it”) Thus, in order to comply with plaintiff’s

                                    14   subpoenas while maintaining the attorney-client privilege, Bowen and Trout would be forced to
                                    15
                                         gather and review file materials in order to determine which, if any, subpoenaed materials may be
                                    16
                                         produced and which are subject to attorney-client privilege, and then formulate a privilege log. Yet,
                                    17
                                         no relevance of any of the requested material has been shown, for example.
                                    18
                                    19           Moreover, Bowen and Trout would require additional time to prepare for their testimony

                                    20   concerning the documents that are being required to produce, particularly in light of the need to
                                    21
                                         protect privileged materials and conversations. As drafted plaintiff’s subpoena is exceedingly broad,
                                    22
                                         seeking “all” correspondence regarding Plaintiff or her mother, and clearly intending to elicit
                                    23
                                         information that is not relevant of proportional to the needs of the case in the confect of this
                                    24
                                    25   litigation. It is well established that non-parties to litigation enjoy greater protection from discovery

                                    26   than normal parties. Laxalt v. McClatchy, 116 FRD 455, 458 (D. Nev. 1986). Therefore, given the
                                    27   burdensome and prejudice to Bowen and Trout and the lack of any showing of good cause or
                                    28

                                                                                       Page 6 of 7
                                         Case 2:19-cv-00824-GMN-EJY Document 63 Filed 09/19/19 Page 7 of 7



                                     1   supportive argument whatsoever by Plaintiff to allow the requested discovery and/or production,
                                     2
                                         Plaintiff’s Motion to Compel and Motion for Contempt should be denied in its entirety.
                                     3
                                                                                        III.
                                     4
                                                                                 CONCLUSION
                                     5
                                     6          Based upon the foregoing, the Court should deny Plaintiff’s Motion to Hold Bowen and

                                     7   Trout in Contempt and the Motion to Compel Bowen and Trout to Attend a Deposition (ECF 53 and
                                     8   54) in their entirety, and grant Bowen’s and Trout’s filed Motion to Quash Subpoena and/or Motion
                                     9
                                         for Protective Order (ECF 52) . In addition, the Plaintiff should be sanctioned for the harassing
                                    10
                                         nature of the attempted discovery and the necessity of filing the Motion and this Response.
(702) 240-5191 Fax (702) 240-5797




                                    11
 9960 W. Cheyenne Ave., Suite 250




                                             DATED this 19th day of September, 2019.
    BOWEN LAW OFFICES




                                    12
     Las Vegas, Nevada 89129
        Conquistador Plaza




                                    13                                                    BOWEN LAW OFFICES

                                    14                                                    /s Jerome R. Bowen, Esq.
                                                                                          JEROME R. BOWEN, ESQ.
                                    15
                                                                                          Nevada Bar No. 004540
                                    16                                                    Attorneys for Non-Parties
                                                                                          Bowen and Trout
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                  Page 7 of 7
